internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-106948-99 date date parent subsidiary subsidiary date year dear this letter responds to a date letter and subsequent correspondence submitted on behalf of parent by parent’s authorized representative requesting relief under sec_1362 of the internal_revenue_code and sec_301 of the procedure and administration regulations the information submitted states that subsidiary was a fiscal_year s_corporation with union and non-union workers pursuant to negotiations with the union the shareholders of subsidiary formed parent and contributed the stock of subsidiary to parent subsidiary also became a subsidiary of parent this restructuring terminated subsidiary 1’s s_corporation_election recently when parent searched for a new accounting firm it learned about the concept of qualified subchapter_s subsidiaries qsss and that parent could have qualified for s_corporation status beginning with the fiscal_year ending date of year the shareholders relied on their former accountants for relevant tax_advice the former accountants never discussed the possibility of becoming a qsss group for the year ending date of year sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year sec_1361 defines the term qualified_subchapter_s_subsidiary qsss as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsss the statutory provision does not however provide guidance on the manner in which the qsss election is made or the effective date of the election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for the making of a qsss election under notice_97_4 a taxpayer makes a qsss election with respect to a subsidiary by filing a form_966 corporate dissolution or liquidation subject_to certain modifications with the appropriate service_center the election may be effective on the date form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsss for the entire period for which the retroactive election is in effect sec_301_9100-1 of the regulations provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government based solely on the facts and the representations submitted we conclude that parent has established reasonable_cause for failing to make a timely election to be an s_corporation for parent’s taxable_year ending date of year accordingly provided that parent makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for parent’s taxable_year ending date of year within days following the date of this letter then such election will be treated as timely made for parent’s taxable_year ending date of year a copy of this letter should be attached to the form_2553 this ruling is conditioned on parent and its shareholders filing within days following the date of this letter any amended returns consistent with the treatment of parent as an s_corporation beginning with its taxable_year ending date of year in the present situation the requirements of sec_301_9100-3 have been satisfied as a result parent is granted an extension of time for making the elections to treat subsidiary and subsidiary as qssss effective for parent’s taxable_year ending date of year until days following the date of this letter the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached except as specifically set forth above we neither express nor imply any opinion as to the federal_income_tax consequences of the transactions described above nor related transactions under any other provision of the code specifically we express no opinion concerning the formation of any entity or concerning parent’s status as an s_corporation and subsidiary and subsidiary 2's status as qssss this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent according to the power_of_attorney on file with this office a copy of this letter will be sent to parent’s authorized representative sincerely paul f kugler office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
